DETAILED ACTION
Response to Amendment
Applicant’s amendment and response, submitted April 28, 2022, has been reviewed by the examiner and entered of record in the file.
Claims 1, 3 and 8 are amended. Claims 6 and 7 are cancelled. 
Claims 1-5 and 8-11 are present in the application. Claim 5, drawn to a technical grade form, is currently withdrawn from consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
4.	Newly amended claim 3 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: claim 3 is now drawn to a method of treatment.  The originally filed claims were drawn to a pharmaceutical composition and a technical grade form; no claims were drawn to methods.
Since Applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 3 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
5.	Claims 1, 2, 4 and 8-11 are under examination and are the subject of this office action.
Previous Claim Rejections - 35 USC § 103
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
6.	Claims 1, 2, 4 and 8-11 are/remain rejected under 35 U.S.C. 103 as being unpatentable over Gavardinas et al., U.S. Pat. No. 7,968,587 B2, in view of Veverka et al., EP 2457892 A1.
	Amended Claim 1 is directed to a pharmaceutical composition comprising a substantially pure form of the compound (S)-(7-cyano-4-pyridin-2-ylmethyl-1,2,3,4-tetrahydro- cyclopenta[b]indol-2-yl)-carbamic acid isopropyl ester:

    PNG
    media_image1.png
    124
    223
    media_image1.png
    Greyscale
 or a pharmaceutically acceptable salt thereof, wherein said substantially pure compound is prepared from (S)-(7-cyano-1,2,3,4-tetrahydro- cyclopenta[b]indol-2-yl)-carbamic acid isopropyl ester and a 2-halomethylpyridine, and wherein said process further comprises a step of recrystallizing the compound from ethanol.  Claim 2 is drawn to claim 1, wherein the composition comprises less than 15% by weight of impurities.  

	Gavardinas et al. disclose the compound 56b: (S)-(7-cyano-4-pyridin-2-ylmethyl-1,2,3,4-tetrahydro-cyclopenta[b]indol-2-yl)-carbamic acid isopropyl ester, a known selective androgen receptor modulator, (column 40, lines 10-40; see also Table 5, Example 65 at columns 45-46), which is the same as Applicant’s instantly recited compound (page 2361, Figure 7):
        
    PNG
    media_image2.png
    154
    304
    media_image2.png
    Greyscale
 and shares the same activity of modulating the androgen receptor.  Gavardinas et al. teach pharmaceutical compositions in column 3, lines 57-67.   
	As such, Gavardinas et al. teach a pharmaceutical composition comprising Applicant’s instantly recited compound, but do not explicitly disclose wherein the pharmaceutical composition comprises a “substantially pure” form of said compound. 
	Yet, regarding the limitation “substantially pure,” as well as the quantification of impurities in claim 2, purer forms of known products may be patentable, but the purity of a product, by itself, does not render the product nonobvious. The instantly recited composition comprises a purified form of an old product, (i.e., compound 56(b) disclosed by Gavardinas et al.) and that product has the same utility as the instantly recited composition (androgen receptor modulators).  And, one skilled in the art would recognize the desirability of purifying androgen receptor modulators in view of Veverka et al., who teach the benefits of preparing highly pure selective androgen receptor modulators by recrystallizing from a mixture of a non-toxic organic solvent and water (paragraphs [0036]-[0039]).  Veveraka et al. teach a process of purification giving rise to highly pure compounds, avoiding complicated purification procedures which ultimately lower the yield, and utilize safe, environmentally friendly and affordable reagents (paragraph [0038]).  
	Thus one skilled in the art would be motivated to recrystallize compound 56(b) of Gavardinas et al., having the same utility as the instantly recited compound, from a mixture of a non-toxic organic solvent and water in order to obtain highly pure selective androgen receptor modulators in high yield, utilizing environmentally friendly reagents, with fewer purification steps.
	As such, claims 1 and 2 are prima facie obvious.

	Claim 4 is drawn to claim 1, and further limits wherein the composition is in the form of a capsule.  
	Gavardinas et al. additionally teach wherein a preferred composition is in the form of a capsule (column 6, lines 17-20).
	As such, claim 4 is prima facie obvious.

	  Claim 8 is drawn to claim 1, wherein said process comprises the steps of (a) providing a solution of (S)-(7-cyano)-1,2,3,4-tetrahydro-cyclopenta[b]indol-2-yl)carbamic acid isopropyl ester in DMF at about 40 0C; APPLICANT(S): Charles Thomas BILNSON ef al.SERIAL NO.:17/003,648FILED:August 26, 2020 Page 3(b) adding cesium carbonate to the solution to form a mixture; (c) adding 2-bromomethylpyridine hydrobromide portionwise to the mixture and stirring at 40 °C to provide a product in solution; (d) adding the product in solution to chilled water at 0 to 5 "C and stirring to form a solid; (c) isolating the solid by filtration and drying to provide the compound (S)-(7-cyano-4-pyridin-2-ylmethyl-1,2,3,4-tetrahydro-cyclopenta[b]-indol-2-yl)-carbamic acid isopropyl ester. Claim 9 is drawn to claim 8, further comprising a step of purifying the compound by silica gel eluting with CH2Cl2/ EtOAc.  Claim 10 is drawn to claim 8, further comprising a step of recrystallizing the compound from ethanol.  
 Regarding the recited methods of producing the compound in claims 1, 8, and 9, Applicant is reminded that product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps (MPEP 2113). As stated by the court in In re Thorpe (777 F.2d 695 (Fed. Cir. 1985), "even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claims is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process." As such, the claimed method by which the compound is produced does not carry patentable weight. 
See also MPEP 2144.04 VII: if a first prior art process is improved to enhance the purity of the product produced by the process, and if the purified product has no structural or functional difference from the products produced by other prior art processes, then the improvement in the first process that improves the purity of the product does not give rise to patentability. See Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016). 
See also SmithKline Beecham Corp. v. Apotex Corp., No. 04-1522 (Fed. Cir. February 24, 2006), No. 04-1522 the federal circuit affirmed the grant of summary judgment that SmithKline Beckman's ("SKB's") `944 patent was invalid based on its own prior art `723 patent.  SKB's `944 patent contained two product-by-process claims directed to the manufacture of a tableted form of paroxetine, a drug marketed as Paxil® used to treat depression. SKB's earlier `723 patent disclosed and claimed paroxetine in a pharmaceutically acceptable carrier. The district court relied on Scripps Clinic & Research Foundation v. Genentech, Inc., 927 F.2d 1565 (Fed. Cir. 1991) in giving the process limitations of the claims no patentable weight, and held the claims anticipated because the product claimed in the `944 patent was the same product disclosed in the `723 patent.
The federal circuit affirmed, stating that "once a product is fully disclosed in the art, future claims to that same product are precluded, even if that product is claimed as made by a new process." Since the product was disclosed in the prior art `723 patent, it was immaterial whether the `944 patent's product-by-process claims were construed broadly to cover the product made by any process or narrowly to cover only the product made by a dry admixing process.  Either way, anticipation by an earlier product disclosure (which disclosed the product itself) could not be avoided.  
Accordingly, the derivation and/or production methods of the instantly recited compound are not further limiting; as such claims 8 and 9 are prima facie obvious.

	Regarding claim 10, one skilled in the art would know that recrystallization of an isolate is commonly employed in order to produce a purer crystalline form of said isolate. If a known prior art process is improved to enhance the purity of the product produced by the process, and if the purified product has no structural or functional difference from the products produced by other prior art processes, then the improvement in the first process that improves the purity of the product does not give rise to patentability. See Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016). See also MPEP § 2113.
	As such, claim 10 is prima facie obvious.

	Claim 11 is drawn to claim 8, wherein said pharmaceutical composition is in the form of a capsule.
	Gavardinas et al. additionally teach wherein a preferred composition is in the form of a capsule (column 6, lines 17-20).
	As such, claim 11 is prima facie obvious.

Response to Arguments
7.	Applicant traverses the obviousness rejection of claims 1, 2, 4 and 8-11 over Gavardinas et al. in view of Veverka et al., arguing the following points:
(1)	Applicant argues that Gavardinas does not teach a “substantially pure” form of the instant compound. Applicant contends that that the compounds disclosed by Ververka have completely different structures from the instant claimed compound. Applicant argues that the solvent systems of Veverka do not lead to the predictability of which solvent systems will work for a different compound (even one with similar structures). 
SERIAL NO.: 17/003,648 
	FILED: August 26, 2020 Applicant's arguments have been fully considered but they are not persuasive. In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Veverka is relied upon for teaching a process of purifying selective androgen receptor modulators resulting in highly pure SARM compounds, utilizing safe, environmentally friendly and affordable reagents while avoiding complicated purification procedures that ultimately lower the yield (paragraph [0038]).



Page 6 (2)	Applicant argues that factors to be considered in determining whether a purified form of an old product is obvious over the prior art include whether the claimed chemical compound or composition has the same utility as closely related materials in the prior art, and whether the prior art suggests the particular form or structure of the claimed material or suitable methods of obtaining that form or structure. See MPEP 2144.04 (VII). 	Applicant argues that the claimed pharmaceutical composition is for use in treating secondary hypogonadism induced by androgen deprivation therapy or the symptoms as a result of the secondary hypogonadism induced by ADT in a prostate cancer patient in need thereof. 
			Applicant contends the Examiner has incorrectly interpreted Gavardinas since Gavardinas does not disclose treatment for secondary hypogonadism induced by ADT, or the symptoms as a result of the secondary hypogonadism. Applicant alleges the need for improved treatment to increase tolerability of effects of secondary hypogonadism induced by ADT is not suggested by Gavardinas. 
	

	Applicant's arguments have been fully considered but they are not persuasive. While Garvardinas does not explicitly disclose an example of treating secondary hypogonadism induced by ADT comprising administering compound 56b, Gavardinas generally teaches treatment of disorders induced by ADT, “[t]o demonstrate that compounds of the present invention have the capacity to treat disorders associated with bone loss, such as osteoporosis or osteopenia, other animal models well known to those in the art may be employed. Examples of such models are provided in Y. L. Ma et al., Japanese Journal of Bone and Mineral Metabolism 23 (Suppl.): 62-68 (2005); Y. L. Ma et al., Endocrinology 144: 2008-2015 (2003); and K. Hanada et al., Biol. Pharm. Bull. 26(11): 1563-1569 (2003). Particular mention is made of … the Male Rat Model of Androgen Deficiency Osteopenia induced by Orchidectomy” [emphasis added] (see column 21).  
	As evidenced by Bo et al. (Asian J of Andrology 2011), “ADT with … bilateral orchiectomy is the mainstay of treatment for metastatic and recurrent prostate cancer6 ,” wherein “[m]en with prostate cancer who are undergoing ADT are excellent examples of hypogonadism,” [emphasis added] (page 833, left column, bottom paragraph and page 834, right column, bottom paragraph). 
	In particular, Gavardinas specifically teaches a Model of Androgen Deficiency Osteopenia Induced by Orchidectomy in column 22: 
“Six-month-old, Sprague Dawley male rats (Harlan Industries, Indianapolis Ind.), weighing about 485 g, are housed with ad libitum access to food (TD 89222 with 0.5% calcium and 0.4% phosphorus, Teklad, Madison, Wis.) and water. Bilateral orchidectomy (Orx) are performed on the animals (except for sham-operated controls) and then randomized into the treatment groups of 7-8 rats per group. Each assay typically contains at least 2 sets of controls, including sham-orchidectomized (Sham) and orchidectomized controls (Orx) treated with vehicle. Orx rats are permitted to lose bone for 2 months to establish osteopenia before treatment with test compound is initiated. Test compounds are administered orally via gavage to Ovx animals for 8 weeks. As a positive control, recombinant human PTH (1-38) (about 10 ug/kg/d, subcutaneously) may be given to a subset of Orx animals. Following completion of the testing protocol, the BMD of the vertebra and femur, as well as the biomechanical analyses of the femur may be performed as described above for the ovariectomized female rat model. 
See generally, Ma et al., JBMR 17:2256-2264 (2002), and Turner et al., Bone [Review] 14:595-608 (1993)). 
As will be appreciated by one of ordinary skill in the art, the animal model protocols described above may be readily adapted for use in conjunction with the compounds and methods of the present invention.”
As such, Gavardinas teaches the treatment of the symptoms (i.e., Androgen Deficiency Osteopenia) as a result of the secondary hypogonadism induced by ADT (i.e., ADT via orchiectomy/ orchidectomy) comprising administering a compound of Formula (I), including Compound 56b.
	Therefore, Applicant’s claimed chemical compound and pharmaceutical composition has the same utility as the SARM compounds disclosed by Gavardinas, and the suitable methods of obtaining the purified form of SARMs reasonably suggested by Veverka would have been obvious to one of skill in the art.

Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
9.	Claims 1, 2, 4 and 8-11 are/remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18 and 20 of U.S. Patent No. 7,968,587 B2 to Gavardinas et al.
	Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims recite the following:
	Amended Claim 1 is directed to a pharmaceutical composition comprising a substantially pure form of (S)-(7-cyano-4-pyridin-2-ylmethyl-1,2,3,4-tetrahydro- cyclopenta[b]indol-2-yl)-carbamic acid isopropyl ester:

    PNG
    media_image1.png
    124
    223
    media_image1.png
    Greyscale
 or a pharmaceutically acceptable salt thereof, wherein the substantially pure compound is prepared from (S)-(7-cyano-1,2,3,4-tetrahydro- cyclopenta[b]indol-2-yl)-carbamic acid isopropyl ester and a 2-halomethylpyridine, wherein said process further comprises the step of recrystallizing the compound from ethanol.  Claim 2 is drawn to claim 1, wherein the composition comprises less than 15% by weight of impurities.  Claim 4 is drawn to claim 1, and further limits wherein the composition is in the form of a capsule.  Claim 8 is drawn to claim 1, wherein the substantially pure compound is prepared by a process comprising the steps of (a) providing a solution of (S)-(7-cyano)-1,2,3,4-tetrahydro-cyclopenta[b]indol-2-yl)carbamic acid isopropyl ester in DMF at about 40 0C; APPLICANT(S): Charles Thomas BILNSON ef al.SERIAL NO.:17/003,648FILED:August 26, 2020 Page 3(b) adding cesium carbonate to the solution to form a mixture; (c) adding 2-bromomethylpyridine hydrobromide portionwise to the mixture and stirring at 40 °C to provide a product in solution; (d) adding the product in solution to chilled water at 0 to 5 "C and stirring to form a solid; (c) isolating the solid by filtration and drying to provide the compound (S)-(7-cyano-4-pyridin-2-ylmethyl-1,2,3,4-tetrahydro-cyclopenta[b]indol-2-yl)-carbamic acid isopropyl ester. Claim 9 is drawn to claim 8, further comprising a step of purifying the compound by silica gel eluting with CH2Cl2/ EtOAc.  Claim 10 is drawn to claim 8, further comprising a step of recrystallizing the compound from ethanol.  Claim 11 is drawn to claim 8, wherein said pharmaceutical composition is in the form of a capsule.

	In claim 20, Gavardinas et al. recite a pharmaceutical composition comprising the same compound that is instantly recited by Applicant: (S)-(7-cyano-4-pyridin-2-ylmethyl-1,2,3,4-tetrahydro-cyclopenta[b]indol-2-yl)-carbamic acid isopropyl ester.
	Regarding the limitation “substantially pure” as well as the quantification of impurities in instant claim 2, “products of identical chemical composition cannot have mutually exclusive properties,” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present. Id. (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. "The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty.").
 
	Regarding instant claim 4, Gavardinas et al. additionally teach wherein a preferred composition is in the form of a capsule (column 6, lines 17-20).
	Thus, formulating the pharmaceutical composition of previously patented claim 20 into a capsule is well within the capabilities of one skilled in the art.

	 As to the instantly recited methods of producing the compound in instant claims 8 and 9, Applicant is reminded that product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps (MPEP 2113). As stated by the court in In re Thorpe (777 F.2d 695 (Fed. Cir. 1985), "even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claims is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process." As such, the claimed method by which the compound is produced does not carry patentable weight. 
See also SmithKline Beecham Corp. v. Apotex Corp., No. 04-1522 (Fed. Cir. February 24, 2006), No. 04-1522 the federal circuit affirmed the grant of summary judgment that SmithKline Beckman's ("SKB's") `944 patent was invalid based on its own prior art `723 patent.  SKB's `944 patent contained two product-by-process claims directed to the manufacture of a tableted form of paroxetine, a drug marketed as Paxil® used to treat depression. SKB's earlier `723 patent disclosed and claimed paroxetine in a pharmaceutically acceptable carrier. The district court relied on Scripps Clinic & Research Foundation v. Genentech, Inc., 927 F.2d 1565 (Fed. Cir. 1991) in giving the process limitations of the claims no patentable weight, and held the claims anticipated because the product claimed in the `944 patent was the same product disclosed in the `723 patent.
The federal circuit affirmed, stating that "once a product is fully disclosed in the art, future claims to that same product are precluded, even if that product is claimed as made by a new process." Since the product was disclosed in the prior art `723 patent, it was immaterial whether the `944 patent's product-by-process claims were construed broadly to cover the product made by any process or narrowly to cover only the product made by a dry admixing process.  Either way, anticipation by an earlier product disclosure (which disclosed the product itself) could not be avoided.  
Accordingly, the derivation and/or production methods of the instantly recited compound are not further limiting; as such claims 8-9 are prima facie obvious over previously patented claim 20 of Gavardinas et al.

	Regarding instant claims 1 and 10, one skilled in the art would know that recrystallization of an isolate is commonly employed in order to produce a purer crystalline form of said isolate. If a known prior art process is improved to enhance the purity of the product produced by the process, and if the purified product has no structural or functional difference from the products produced by other prior art processes, then the improvement in the first process that improves the purity of the product does not give rise to patentability. See Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016). See also MPEP § 2113.
	As such, claim 10 is prima facie obvious over previously patented claim 20.

	Regarding instant claim 11, Gavardinas et al. additionally teach wherein a preferred composition is in the form of a capsule (column 6, lines 17-20).
	Thus, formulating the pharmaceutical composition of previously patented claim 20 into a capsule is well within the capabilities of one skilled in the art.

Response to Arguments
10.	Applicant requests that the double patenting rejection be held in abeyance until the conflicting claims have been allowed.

Conclusion
11.	Claims 1-5 and 8-11 are pending in the instant application.  Claims 3 and 5 are presently withdrawn as directed to a non-elected inventions. Claims 1, 2, 4 and 8-11 are rejected.  No claim is presently allowable. 
Any new ground(s) of rejection presented in this Office action are necessitated by Applicant’s amendments.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).   
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L COPPINS whose telephone number is (571)272-0680.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Janet L. Coppins/
Patent Examiner, Art Unit 1628

/CRAIG D RICCI/Primary Examiner, Art Unit 1611